Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 04/12/2021 is acknowledged.
	The rejection of claims 1-2, 4, 14-16, 18-23, 28-31, 33, 35-37, 44-46, 50, 56, 60-62 and 71-80 under 35 U.S.C. 103(a) is withdrawn per clam amendments. 
	The rejection of claims 29-30 under 35 U.S.C. 103(a) is withdrawn per claim amendments. 
	Claims 1, 4, 21, 30, 31, 33, 35-37, 44, 46, 50, 56, 60-61, 71, 73-79 have been amended.
	Claims 2-3, 5-20, 22, 24-27, 32, 34, 38-43, 45, 47-49, 51-55, 57-59, 62-70 and 72 are cancelled.
	Claims 1, 4, 21, 23, 28-31, 33, 35-37, 44, 46, 50, 56, 60-61, 71, 73-80, 81, 81, 81 (incorrectly numbered claims), 82-84 are being considered on the merits. 
Examiner’s Amendment
	Please renumber claims 81, 81, 81 as follows:
	First claim 81  as Claim 81
	Second claim 81 as claim 82
	Third claim 81 as claim 83
	Present claim 82 as claim 84
	Present claim 83 as claim 85
	Present claim 84 as claim 86
Examiner’s Statement of Reasons for Allowance
	The closest prior art Lennartsson et al. (US 2016/0312247) discloses a process for producing bioethanol from grains. In this process after ethanol distillation; the Neurospora intermedia for producing fungal biomass. However, the fungal biomass produced does not have the morphological characteristic of the biomass as presently claimed regarding the particle size specifications. Lennartsson et al. is also silent to the method and media as recited in present claims. 
	The presently claimed food ingredient is a shelf-stable protein ingredient with specific particle size in the form of filamentous fungal particles of Neurospora species. The protein ingredient comprises 94-96% fungal biomass and 4-6% moisture. The method of producing the shelf-stable food ingredient utilizes a synthetic medium affecting the morphology of the biomass produced. The biomass is cultured, harvested, dewatered to produce a fungal biomass slab, the slab is shredded and finally dried to a shelf-stable protein product of fungal origin having specific particle size. The fungal biomass is also used to produce food products comprising animal and plant materials. 
	Claims 1, 4, 21, 23, 28-31, 33, 35-37, 44, 46, 50, 56, 60-61, 71, 73-80, 81, 81, 81 (incorrectly numbered claims), 82-84 are novel and unobvious. 1, 4, 21, 23, 28-31, 33, 35-37, 44, 46, 50, 56, 60-61, 71, 73-80, 81, 81, 81 (incorrectly numbered claims), 82-84 are allowed. 
	Corrected allowed claim numbers are 1, 4, 21, 23, 28-31, 33, 35-37, 44, 46, 50, 56, 60-61, 71, 73-80, 81, 82, 83, 84, 85, 86. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.